Case 2:20-cv-11036-AJT-DRG ECF No. 9 filed 05/15/20           PageID.200   Page 1 of 4




                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF MICHIGAN
                           SOUTHERN DIVISION

STEPHEN YOUNG,
                                                     Case No. 20-11036
             Plaintiff,
                                                     SENIOR U.S. DISTRICT JUDGE
v.                                                   ARTHUR J. TARNOW

THE FEDERAL DISTRICT COURT FOR                       U.S. MAGISTRATE JUDGE
THE EASTERN DISTRICT OF MICHIGAN,                    DAVID R. GRAND

             Defendant.

                                        /

            ORDER TRANSFERRING CASE TO THE DISTRICT OF HAWAII

      Plaintiff, Stephen Young, brings suit against the University of Hawaii, the

American Bar Association, the American Bar Association Legal Education Section,

the National Conference of Bar Examiners, the Association of American Law

Schools, the State Bar of Michigan, the Michigan Board of Law Examiners,

Thomson Reuters, Inc, and Breaking Media, Inc.. This case has been reassigned to

this Court as a companion case to a previous case, Young v. University of Hawaii et

al, Case No. 19-13559, which the Court transferred to the District of Hawaii.

      This case will also be transferred to the District of Hawaii.

                    FACTUAL AND PROCEDURAL BACKGROUND

      Young filed suit on December 3, 2019, against various Defendants, some

different, some the same. See Young v. University of Hawaii et al, Case No. 19-13559

                                       Page 1 of 4
Case 2:20-cv-11036-AJT-DRG ECF No. 9 filed 05/15/20           PageID.201     Page 2 of 4



ECF No. 1. The Court transferred that case to the District of Hawaii, after issuing an

Order for Plaintiff to Show Cause why venue was proper in the Eastern District of

Michigan. See Young v. University of Hawaii et al, Case No. 19-13559, ECF No. 10.

Plaintiff then litigated his case in the District of Hawaii. Young v. University of Hawaii

et al., Case No. 1:20-cv-00035-DKW-RT. On April 6, 2020, Young filed a suit to

enjoin the operation of several of this district’s Local Rules. Young v. Federal

District Court for the Eastern District of Michigan, Case No. 20-50540. That suit

has also been transferred to this Court as a companion case.

      On April 27, 2020, Young filed this case. This Court received the case as a

companion case to Young v. University of Hawaii et al, Case No. 19-13559, on May

8, 2020. (ECF No. 8).

                                       ANALYSIS

      The forum non conveniens statute reads as follows:

      For the convenience of parties and witnesses, in the interest of justice, a
      district court may transfer any civil action to any other district or division
      where it might have been brought or to any district or division to which all
      parties have consented.

      28 U.S.C. § 1404(a).

      When the Court reviewed Young’s first case, it found that the factors provided

by the Supreme Court for reviewing § 1404 determinations militated towards

transferring the case to the District of Hawaii. Though this case drops the individual

defendants and adds two Michigan defendants—the State Bar of Michigan and the

                                        Page 2 of 4
Case 2:20-cv-11036-AJT-DRG ECF No. 9 filed 05/15/20           PageID.202    Page 3 of 4




Michigan Board of Law Examiners—the case substantially overlaps with the case

Plaintiff prosecuted in the District of Hawaii. Indeed, Plaintiff cross-references to

his Hawaii case throughout the Complaint.

      This Complaint brought before the “U.S. District Court for Michigan” by
      the Plaintiff restates previously stated facts and evidence from Case No.
      2:19-cv-13559, and adds facts of violations of the Sherman Antitrust Act
      under 15 U.S.C. §§ 1, 2, 13, 15, and 26; with provisions regarding venue
      and jurisdiction and power of Federal District Courts contained in 15
      U.S.C. §§ 4, 9, 10. [See Case No. 2:19-cv-13559, Dkt. #1].

(Compl. ¶ 8); see also, e.g., “The Plaintiff references Case No. 2:19-cv-13559
and Case No. 1:20-cv00035, Dkt. #1, as if fully set forth herein.” Compl. (Id. at
¶ 131).

      This case, as the first case, is primarily concerned with damages Plaintiff’s

allege to his professional and personal life as a result of his time at the University of

Hawaii School of Law. This case differs from the first case only in that Plaintiff now

alleges the Michigan Defendants, like all state bar organizations, are part of the

conspiracy outlined in the first case.

      The Court will therefore transfer this suit to the District of Hawaii for the same

reasons it articulated in Young’s first case. See Young v. University of Hawaii et al,

Case No. 19-13559 ECF No. 10, PageId.200-202. There, as here, the Court considered

forum non conveniens factors such as access to sources of proof, availability of

compulsory process for unwilling witnesses, the cost of obtaining the attendance of

willing witnesses, the administrative difficulties that flow from court congestion, the

local interest in having localized controversies decided at home, and the interest in

                                         Page 3 of 4
Case 2:20-cv-11036-AJT-DRG ECF No. 9 filed 05/15/20            PageID.203    Page 4 of 4




having the trial of a diversity case in a forum that is at home with the law. Id. citing

Piper Aircraft v. Reyno, 454 U.S. 235 (1981). University of Hawaii remains the main

actor in the conspiracies alleged by Plaintiff, and his time at its law school remains the

major cause of the injuries he alleges. The Court ruled then that “[t]he injuries of which

Young complains accrued in Hawaii, even if their after-effects remained when he

returned to Michigan.” Id. This suit’s new allegations against Michigan Board of

Law Examiners and the State Bar of Michigan represent only another attempt to

litigate those after-effects.

       Plaintiff has already litigated many, if not all, of the causes of action in the

instant suit in his District of Hawaii case. Administrative efficiency, another factor

in Piper Aircraft, militates against him redoing a substantially similar case in this

district.

       Accordingly,

       IT IS ORDERED that this case be TRANSFERRED to the United States

District Court for the District of Hawaii.

              SO ORDERED.




                                         s/Arthur J. Tarnow
                                         Arthur J. Tarnow
Dated: May 15, 2020                      Senior United States District Judge



                                        Page 4 of 4
